 1                                     .SS ~.v
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
       JOHNATHAN BARNES,                           Case No. 2:18-cv-04764-SVW-SHK
12
                                 Plaintiff,
13
                           v.                      JUDGMENT
14
        XAVIER CANO, et al.,
15
                                 Defendants.
16
17
18          Pursuant to the Order Presented By The United States Magistrate Judge,
19 IT IS HEREBY ADJUDGED that the action is DISMISSED without prejudice.
20
21     Dated:       ~2 /
                /                             HO        BLE TEP           VWL
                                                                            ISON
22                                            United States District Judge
23
►•L~
25
26
27
28
